12 So. 3d 329 (2009)
ALPHABETLAND PRESCHOOL CENTER, Appellant,
v.
Ann Maire TORRES and Florida Unemployment Appeals Commission, Appellees.
No. 4D08-3558.
District Court of Appeal of Florida, Fourth District.
July 15, 2009.
Jason H. Clark, West Palm Beach, for appellant.
Louis A. Gutierrez, Tallahassee, for appellee Unemployment Appeals Commission.
PER CURIAM.
Affirmed. See Ayers v. Florida Unemployment Appeals Comm'n, 848 So. 2d 1239 (Fla. 4th DCA 2003).
GROSS, C.J., DAMOORGIAN and GERBER, JJ., concur.